TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00556-CV



                                     Betty Richter, Appellant

                                                  v.

                                     Keith Richter, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
        NO. C2005-0682A, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               We dismiss this appeal for want of jurisdiction. The order appealed from was signed

on June 5, 2006. Because no motion or other document triggering the extended timetables was filed,

the notice of appeal was due July 5, 2006. See Tex. R. App. P. 26.1. The notice of appeal was not

filed until September 18, 2006. Betty Richter filed a Motion to Extend Post-Judgment Deadlines

in the trial court, requesting a finding that she did not receive notice of the judgment until August

17, 2006. See Tex. R. Civ. P. 306a. The hearing was set for September 26, 2006. The clerk’s record

filed in this appeal did not contain a ruling. Without a finding that she did not receive notice until

August 17, 2006 or later, Betty Richter’s notice of appeal was untimely filed.

               By letter dated November 16, 2006, this Court’s clerk requested an explanation from

appellant regarding the apparent untimeliness of the filing of her notice of appeal. The response was
due November 27, 2006. The letter warned that, absent a response, the appeal would be dismissed.

               Appellant did not file a response to the clerk’s request. At this Court’s request, the

Comal County District Clerk sent a copy of the district court’s docket sheet listing orders of the

court. This sheet contains the notation “motion to extend denied” on September 26, 2006.

               Because appellant’s notice of appeal was untimely, we lack jurisdiction over this

appeal. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2004). We dismiss

this appeal for want of jurisdiction.




                                              G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 14, 2007




                                                 2